Exhibit 10.5

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is between Tyler Technologies,
Inc., a Delaware corporation (the “Company”), and Brian K Miller (“Executive”).
This Agreement shall become effective as of February 5, 2013 (the “Effective
Date”).

WHEREAS, the Company desires to employ Executive, and Executive desires
employment as an employee of the Company, under the terms and subject to the
conditions set forth in this Agreement.

WHEREAS, the non-competition and confidentiality obligations of Executive as set
forth in this Agreement are a material inducement for the Company to enter into
this Agreement, and the Company would not enter into this Agreement absent such
covenants by Executive.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration,
Executive and the Company agree as follows:

1. Employment. The Company hereby employs Executive, and Executive hereby
accepts such employment, on the terms and subject to the conditions set forth in
this Agreement.

2. Duties of Executive.

(a) Executive shall serve in the capacity of Executive Vice President and Chief
Financial Officer of the Company or such other capacity as may be assigned to
Executive by the Company’s Board of Directors, which capacity shall be
commensurate with the education, experience, and skills of Executive. In all
such capacities, Executive shall have all necessary power and authority to
discharge his responsibilities. Executive shall report to the Company’s Chief
Executive Officer.

(b) Executive shall devote his full business time and effort to the performance
of his duties and responsibilities as an executive of the Company, excluding
vacation and reasonable absence due to illness.

(c) Executive shall perform his duties in a professional manner and shall use
his best efforts, skills, and abilities to promote, enhance, and preserve the
business of the Company and its affiliates and the goodwill and relationships
they have with their employees, agents, representatives, customers, suppliers,
and other persons having business relations with any of them.

(d) Executive shall observe and comply with the written rules and regulations of
the Company with respect to its business and shall carry out and perform the
directives and policies of the Company as the Company’s Board of Directors may
from time to time state them to Executive in writing.



--------------------------------------------------------------------------------

3. Employment Term. This Agreement shall commence as of the Effective Date and
continue for a period of five (5) years; provided, however, that at the end of
such initial term the term shall automatically extend for an additional year
unless the Company provides, at least three (3) months prior to the end of such
initial term or subsequent anniversary of the end of such initial term, written
notice that it does not wish to extend the term. Notwithstanding the foregoing,
this Agreement may be earlier terminated in accordance with Section 7 of this
Agreement.

4. Compensation.

(a) Base Salary. For services performed by Executive pursuant to this Agreement,
the Company shall pay Executive a minimum base salary at the rate of $296,000
per year (the “Base Salary”), which shall be payable in accordance with the
Company’s standard payroll practices but not less than monthly. The Base Salary
shall not be subject to reduction, but may be increased at the discretion of the
Compensation Committee of the Company’s Board of Directors (the “Compensation
Committee”) or the Board of Directors as a whole. Any compensation that may be
paid to Executive under any additional compensation or incentive plan or which
may be otherwise authorized from time to time by the Board of Directors shall be
in addition to the Base Salary to which Executive is entitled under this
Agreement.

(b) Annual Bonus. For each calendar year during the term of this Agreement,
Executive shall be eligible to receive an annual performance bonus (the
“Bonus”). Executive’s Bonus shall be targeted each year at 75% of Executive’s
Base Salary (the “Target Bonus”) and shall be based upon the achievement of
pre-identified financial performance goals of the Company. Executive’s Bonus for
calendar year 2013 shall be established and paid in accordance with the
incentive compensation plan set forth as Exhibit A. During the term of this
Agreement, the Compensation Committee shall establish the performance objectives
serving the basis of Executive’s Bonus on an annual basis, which shall be
attached to this Agreement as the then current Exhibit A and shall replace the
prior year’s incentive compensation plan.

(c) Stock Option Grant. In consideration of the mutual promises contained
herein, the Company shall grant Executive options to purchase 120,000 shares
(the “Option Grant”) of Company common stock. The options shall vest in equal
installments on the first, second, third, fourth, and fifth anniversary of the
date of grant and shall be subject to the terms and conditions of the Company’s
2010 Stock Option Plan (the “Option Plan”) and the Company’s standard Option
Agreement (the “Option Agreement”). The Option Grant shall be issued at an
exercise price equal to the closing market price of the Company’s common stock
as reported by the New York Stock Exchange on February 11, 2013.

5. Executive Benefits. During the term of this Agreement, the Company shall
provide Executive with all benefits made available from time to time by the
Company to its senior executives and to its employees generally as set forth in
the Company’s employee handbook, including, without limitation, participation in
medical and dental benefit plans and programs, disability and death insurance,
401-K plans, paid vacation, and other fringe benefits.

 

2



--------------------------------------------------------------------------------

6. Reimbursement of Expenses. The Company shall reimburse Executive for all
expenses actually and reasonably incurred by Executive in the business interests
of the Company. Such reimbursement shall be made to Executive upon appropriate
documentation of such expenditures in accordance with the Company’s written
policies.

7. Early Termination. It is the desire and expectation of each party that the
employer-employee relationship shall continue for the full term as set forth in
Section 3 of this Agreement; however, either party may terminate this Agreement
prior to the expiration of the term as provided in this Section 7.

(a) Resignation by Executive. Executive may voluntarily resign upon thirty
(30) days written notice to the Company. In such event, the Company shall pay
Executive the Accrued Compensation (as defined herein).

(b) Termination by Executive for Good Reason. Executive may terminate this
Agreement and Executive’s employment hereunder for Good Reason (as defined
below). In such event, the Company shall pay Executive the Severance Benefit,
the Non-Compete Payment, and the Medical Benefits.

(c) Termination by the Company without Cause. The Company may terminate this
Agreement and Executive’s employment hereunder without Cause (as defined below)
by providing Executive with written notice of its intent to terminate. In such
event, the Company shall pay Executive the Severance Payment, the Non-Compete
Payment, and the Medical Benefits.

(d) Termination by the Company for Cause. The Company may terminate this
Agreement and Executive’s employment hereunder for Cause. In such event, the
Company shall pay Executive the Accrued Compensation.

(e) Termination Due to Disability. The Company may terminate this Agreement and
Executive’s employment hereunder due to Executive’s Disability (as defined
below). In such event, the Company shall pay Executive the Accrued Compensation
and the Medical Benefits.

(f) Death of Executive. This Agreement and Executive’s employment hereunder
shall automatically terminate upon the death of Executive. In such event, the
Company shall pay Executive’s estate, executor, or other legal representative,
as the case may be, the Accrued Compensation.

(g) Termination upon a Change in Control. Executive may terminate this Agreement
and his employment hereunder upon the occurrence of a Change in Control (as
defined below) by providing the Company with written notice within twenty
(20) business days of the Change in Control. In such event, the Company shall
pay Executive the Severance Payment, the Non-Compete Payment, and the Medical
Benefits.

 

3



--------------------------------------------------------------------------------

(h) Treatment of Stock Options and Other Equity Awards. In the event of any
termination under this Section 7, all vested stock options or other equity
awards shall be exercisable in accordance with the terms of the Option Plan, the
applicable Option Agreements, or other applicable governing documents. In the
event of a termination under Section 7(a) through (f), any unvested stock
options or other equity awards shall terminate as of the date of such
resignation, termination, or death, as applicable. In the event of a termination
under Section 7(g), any unvested stock options or other equity awards that are
outstanding as of the date of such termination shall become fully vested and
exercisable in accordance with the terms of the Option Plan, the applicable
Option Agreements, or other applicable governing documents.

(i) Certain Definitions.

(i) “Accrued Compensation” shall mean any accrued and unpaid Base Salary and
Bonus through the date of termination, which shall be paid in a lump sum payment
and in accordance with applicable law, but in any event within thirty (30) days
of the event triggering such payment.

(ii) “Cause” shall mean a determination by the Company’s Chief Executive Officer
that Executive has: (i) failed or been unable for any reason to devote
substantially all of his time during normal business hours to the business of
the Company and its affiliates (except for vacations and absence due to
illness); (ii) been convicted of any felony; (iii) willfully committed any act
or engaged in any conduct that is fraudulent or constitutes malfeasance or a
breach of fiduciary duties of Executive; (iv) willfully committed any act of
misconduct that is severely detrimental to the Company, its employees, or its
business interests; (v) failed to abide by the corporate policies and procedures
as set forth in the Company’s employee handbook; (vi) failed to execute the
reasonable and lawful instructions of the Company’s Board of Directors and/or
Chief Executive Officer relating to the operation of the Company’s business; or
(vii) committed any material or continuing breach of any of the terms of, or has
materially or continually failed to perform any covenant contained in, this
Agreement to be performed by Executive. With respect to (i), (v), (vi), and
(vii) above, Executive may not be terminated for Cause unless Executive fails to
cure such breach or failure of performance within thirty (30) days after written
notice of such breach or failure.

(iii) “Change of Control” shall mean the first to occur of any of the following
dates: (i) the date a Corporate Event (as defined below) is consummated;
(ii) the date any person (as defined in Section 13(d) of the Securities Exchange
Act of 1934, as amended) shall become the beneficial owner of 30% or more of the
Company’s voting stock; or (iii) the date, during any consecutive twelve
(12) month period, on which individuals who at the beginning of such period
constitute the entire board of directors of the Company shall cease for any
reason to constitute a majority thereof, unless the election or nomination for
election of each new director comprising the majority was approved by a majority
vote of either: (A) the directors in office at the beginning of such twelve
(12) month period; or (B) any successor director during such period that was
elected or nominated by the then current board of directors.

 

4



--------------------------------------------------------------------------------

(iv) “Corporate Event” shall mean any one of the following: (A) any
consolidation or merger of the Company in which the Company is not the
continuing or surviving entity or pursuant to which shares of the Company’s
common stock would be converted into cash, securities, or other property, other
than any consolidation or merger of the Company in which the holders of the
Company’s common stock immediately prior to the consolidation or merger have the
same proportionate ownership of common stock of the surviving corporation
immediately after the consolidation or merger; (B) any sale, lease, or other
transfer of all, or substantially all, of the assets of the Company; or (C) the
Company or its stockholders adopts any plan for the dissolution or liquidation
of the Company.

(v) “Disability” means if Executive is unable to perform his duties for a period
of more than ninety (90) days in any twelve (12) month period.

(vi) “Good Reason” means any of the following: (A) a substantial diminution of
Executive’s duties and responsibilities; (B) the elimination of Executive’s job
other than by reason of promotion or termination for Cause; or (C) the failure
by the Company to make any payment to Executive required to be made under the
terms of this Agreement. Executive may not terminate this Agreement for Good
Reason unless the Company fails to cure the cause of the Good Reason within
thirty (30) days after Executive provides the Company with written notice of
such cause.

(vii) “Medical Benefits” means that the Company shall pay the cost to Executive,
as such costs become due, for continuing medical and dental coverage under COBRA
or other applicable statutes from the date of termination through the earlier
of: (A) Executive becomes employed by another employer; or (B) twelve
(12) months after the date of such termination.

(viii) “Non-Compete Payment” means an amount equal to Executive’s then current
annual Base Salary + Target Bonus, which shall be paid by the Company in a lump
sum payment and in accordance with applicable law, but in any event within
thirty (30) days of the event triggering such payment.

(ix) “Severance Payment” means an amount equal to Executive’s then current
annual Base Salary + Target Bonus, which shall be paid by the Company in a lump
sum payment and in accordance with applicable law, but in any event within
thirty (30) days of the event triggering such payment.

(j) Required Agreements. In order for Executive to receive any of the separation
benefits under this Agreement (i.e., the Severance Payment, the Non-Compete
Payment, and the Medical Benefits, as applicable), Executive must sign a
reasonable and customary separation agreement, including non-disparagement and
release of claims covenants, in a form determined by the Company in its
reasonable discretion.

 

5



--------------------------------------------------------------------------------

8. Non-Compete; Non-Solicitation.

(a) Executive understands that, during the course of his employment by the
Company, Executive shall have access to and receive the benefit of Confidential
Information (as defined in Section 9) and special training, as well as come into
contact with customers and potential customers of the Company and its
affiliates, which Confidential Information, training, knowledge, and contacts
would provide invaluable benefits to competitors and potential competitors of
the Company and its affiliates. To protect such entities’ interest in this
information and in these contacts and relationships, and in consideration for
the Company entering into this Agreement, Executive agrees and covenants that
for a period beginning on the Effective Date of this Agreement and continuing
until one year after the expiration or other termination of this Agreement,
Executive shall not (without the prior written consent of the Company), directly
or indirectly:

(i) engage in any business, in a capacity similar to that which Executive
provided for the Company as set forth in paragraph 2(a) herein, that provides
similar or competitive products or services as those provided by the Company and
its affiliates anywhere in the United States (except that Executive may
beneficially own less than 3% of the common equity of any publicly traded
entity); or

(ii) solicit or encourage or assist other persons or entities to solicit or
encourage any Covered Customers (as defined below) to terminate or materially
alter their relationship with the Company or its affiliates or to become a
customer of any other person or entity competing with the Company or its
affiliates; or

(iii) recruit, solicit or hire, or encourage or assist other persons or entities
to recruit, solicit or hire, any employees of the Company or its affiliates.

For purposes of this Section 8(a), the term “Covered Customers” shall mean any
customers of the Company or its affiliates with whom Executive (i) contacted or
had business dealings with to further the Company’s business, (ii) performed
services for, or supervised the provision of services for, or (iii) received
knowledge or information in the course of his employment by the Company.

(b) Executive understands and agrees that the foregoing covenant is reasonable
as to time, area, and scope and is necessary to protect the legitimate business
interests of the Company and its affiliates. It is further agreed that such
covenant shall be regarded as divisible and shall be operative as to time, area,
and scope to the extent it may be so operative, and if any part of such covenant
is declared invalid, unenforceable, or void as to time, area, or scope, the
validity and enforceability of the remainder shall not be affected. Similarly,
if any provision of the foregoing covenant is found to be overly broad with
respect to time, area, or scope, the parties authorize the appropriate tribunal
to reform such provision, in accordance with the laws of such tribunal, to
render the applicable provision reasonable and enforceable.

 

6



--------------------------------------------------------------------------------

(c) Executive understands and acknowledges that the determination of damages in
the event of a breach of any provision of this Section 8 would be difficult.
Executive agrees that the Company or its affiliates, in addition to all other
remedies it or any of them may have at law or in equity (and notwithstanding
Section 19), shall have the right to injunctive relief if there is a breach
without the necessity of proving the inadequacy or unavailability of damages as
an effective remedy.

9. Confidential Information.

(a) Executive acknowledges that the Company and its affiliates are continuously
developing or receiving Confidential Information (as defined below), and that
during Executive’s employment, Executive shall receive Confidential Information
from the Company and its affiliates and shall receive special training relating
to the Company’s and its affiliates’ business methodologies. Executive further
acknowledges and agrees that Executive’s employment by the Company creates a
relationship of confidence and trust between Executive, the Company and its
affiliates that extends to all Confidential Information that becomes known to
Executive. Accordingly, Executive shall not disclose or use any Confidential
Information, except in connection with the good faith performance of his duties
as an officer and employee, and shall take reasonable precautions against the
unauthorized disclosure or use of Confidential Information. Upon the Company’s
request, Executive shall execute and comply with a third party’s agreement to
protect its confidential and proprietary information. In addition, Executive
shall not solicit or induce the unauthorized disclosure or use of a third
party’s confidential or proprietary information for the benefit of the Company
or its affiliates.

(b) For purposes of this Agreement, “Confidential Information” means all
written, machine-reproducible, oral and visual data, information, and material,
including, without limitation, business, financial, and technical information,
computer programs, documents, and records (including those that Executive
develops in the scope of his employment) that either:

(i) the Company and its affiliates, or any of their respective customers or
suppliers, treats as confidential or proprietary through markings or otherwise;

(ii) relates to the Company and its affiliates, or any of their respective
customers or suppliers, or any of their respective business activities,
products, or services (including software programs and techniques) and is
competitively sensitive or not generally known in the relevant trade or
industry; or

(iii) derives independent economic value from not being known to, and is not
generally ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use.

 

7



--------------------------------------------------------------------------------

Confidential Information shall not include information or material that: (A) was
in the public domain prior to the date of this Agreement or subsequently came
into the public domain through no fault of Executive; (B) was lawfully received
by Executive from a third party free of any obligation of confidentiality;
(C) is approved by the Company for unrestricted public disclosure; or (D) is
required to be disclosed in a judicial or administrative proceeding or by a
governmental or regulatory authority, domestic or foreign.

10. Proprietary Rights.

(a) Executive shall disclose to the Company all works of authorship and
inventions that Executive produces while employed by the Company, working alone
or jointly with others, including all computer programs, documents, and records,
together with all related ideas, know-how, and techniques. These disclosures
shall be considered Confidential Information. All copyrights, patent rights, and
other intellectual property rights in and to works of authorship and inventions
that Executive produces while employed by the Company, working alone or jointly
with others, are intended to be and shall be owned exclusively by the Company,
except for such rights, interests, and works that are not assigned to the
Company pursuant to Section 10(b).

(b) Executive assigns to the Company all of his rights in and to all works of
authorship and inventions that Executive produces while employed by the Company,
working alone or jointly with others, and waives all rights therein. Executive
agrees to sign, without additional compensation, all necessary documents and
otherwise assist the Company, at its expense, to register and enforce all
copyrights, patents, and other intellectual property rights. Executive appoints
the Company as his attorney-in-fact for the sole purpose of executing all
necessary documents relating to the registration or enforcement of any
copyrights, patents, and other intellectual property rights produced while
employed by the Company and assigned to the Company in accordance with, and
subject to the restrictions contained in, this Section 10. Notwithstanding the
foregoing, Executive does not assign works of authorship or inventions which:
(i) Executive developed on his own time without using the Company’s equipment,
facilities, supplies, or Confidential Information; or (ii) do not relate to
either: (A) the Company’s or its affiliates’ business; (B) the Company’s or its
affiliates’ actual or demonstrably anticipated research or development; or
(C) work done by Executive for the Company.

(c) The Company can waive the rights in any work of authorship or invention only
through a written instrument signed by the Company’s General Counsel after
Executive has fully and completely disclosed in writing the existence and nature
of that work or authorship or invention.

11. End of Employment

(a) Executive agrees that all documents of any nature pertaining to the
activities of the Company or its affiliates, or that include Confidential
Information, in his possession now or at any time during the term of his
employment, including, without limitation, memoranda, notebooks, notes, data
sheets, records, and computer programs, are and shall be the property of the
Company and that all copies thereof shall be surrendered to the appropriate
entity upon termination of employment.

 

8



--------------------------------------------------------------------------------

(b) To the maximum extent permitted by law, Executive authorizes the Company to
offset any liquidated amounts payable or reimbursable to the Company by
Executive against, and to withhold such amounts from, any amounts payable or
reimbursable to Executive by the Company under this Agreement or otherwise.

(c) Executive agrees that he will cooperate with the Company in the defense of
any legal claim involving any matter that arose during Executive’s employment
with the Company; provided, however, that the Company shall reimburse Executive
for any reasonable travel and out-of-pocket expenses incurred by Executive in
providing such cooperation.

12. Specific Performance. The parties hereby acknowledge and agree that the
failure of either party to perform the agreements and covenants set forth in
Section 8, Section 9, Section 10, and Section 11 of this Agreement shall cause
irreparable injury to the other party for which damages, even if available, may
not be an adequate remedy. Accordingly, each party hereby consents,
notwithstanding Section 19, to the issuance of injunctive relief by any court of
competent jurisdiction to compel performance of such party’s obligations and to
the granting by any court of the remedy of specific performance of such
obligations.

13. Continuing Obligations. Executive acknowledges and agrees that the
provisions of Section 8 through Section 20 shall survive the termination or
expiration of this Agreement.

14. Notices. Any notice, consent, demand, or request, or other communication to
be given under this Agreement must be in writing and shall be deemed given or
made when delivered in person or within three (3) days upon being sent certified
mail, postage prepaid with return receipt requested, to the following addresses:

 

 

If to the Company:

   Tyler Technologies, Inc.      5949 Sherry Lane, Suite 1400      Dallas, Texas
75225  

If to Executive:

   Home address of Executive,      as shown on current records of the Company

15. Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto pertaining to the specific subject matter hereof and supersedes
all prior agreements, whether written or oral, between the parties with respect
to the terms and conditions of employment of Executive by the Company.

16. Modification. Any change or modification of this Agreement shall not be
valid or binding upon the parties, nor shall any waiver of any term or condition
in the future be binding, unless the change or modification or waiver is in
writing and signed by all parties hereto.

 

9



--------------------------------------------------------------------------------

17. Waiver of Breach. The waiver by the Company of a breach of any provision of
this Agreement by Executive shall not operate or be construed as a waiver of any
subsequent breach by Executive.

18. Governing Law. This Agreement is governed by, and shall be construed in
accordance with, the substantive laws of the State of Delaware, without giving
effect to any conflicts-of-law, rule, or principle that might require the
application of the laws of another jurisdiction.

19. Arbitration. Any controversy, dispute, or claim arising under this Agreement
shall be finally settled by arbitration conducted in accordance with the
American Arbitration Association Rules then in effect; provided, however, that
the parties shall be obligated to negotiate in good faith for a period of thirty
(30) days to resolve such controversy, dispute, or claim prior to submitting the
same to arbitration. Any such arbitration proceeding shall take place in the
City of Dallas, Texas, and the arbitrator shall apply the laws of the State of
Delaware. Any decision rendered by the arbitrator shall be final and binding and
judgment thereon may be entered in any court having jurisdiction or application
thereon may be made to such court for an order of enforcement as the case may
require. The parties intend that this agreement to arbitrate be irrevocable. If
arbitration is invoked in accordance with the provisions of this Agreement, the
prevailing party shall be entitled to receive from the other all costs, fees,
and expenses pertaining to or attributable to such arbitration, including
reasonable attorneys’ fees.

20. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute one document.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
effective as of the date set forth above.

 

TYLER TECHNOLOGIES, INC.,     EXECUTIVE a Delaware corporation       By:   /s/
John M. Yeaman     By:   /s/ Brian K. Miller Name:   John M. Yeaman     Name:  
Brian K. Miller Title:   Chairman of the Board      

 

10